Title: 19th.
From: Adams, John Quincy
To: 


       The weather has been rather better this day than it was yesterday. I went with both my brothers on a shooting party, an amusement which I follow no where except at Braintree though, there could not perhaps be a more miserable place, for sport. Dined with W. Cranch, and my brothers at Dr. Tufts’s in Weymouth; and saw Mrs. Tufts for the first Time since her marriage: last fall she was at Newbury-Port, when Mr. Odiorne, was married; and at that time had no thoughts, or at least no expectation, of changing her situation soon. But Mr. Tufts, who had always been remarkably backward, in affairs of this nature; was equally expeditious, when he was once engaged: he could not even wait, till he had got an house ready; but married immediately and lives for the present with his father. We return’d, so as to get home just before dark.
      